ACCEPTED
                                                                               06-15-00143-CR
                                                                    SIXTH COURT OF APPEALS
                                                                          TEXARKANA, TEXAS
                                                                          12/9/2015 4:22:39 PM
                                                                              DEBBIE AUTREY
                                                                                        CLERK

                     No. 06-15-00143-CR

                                                              FILED IN
                                                       6th COURT OF APPEALS
                     In the Court of Appeals             TEXARKANA, TEXAS
             For the Sixth Court of Appeals District   12/10/2015 8:16:00 AM
                        Texarkana, Texas                    DEBBIE AUTREY
                                                                Clerk


         DELBERT SISEMORE VS. THE STATE OF TEXAS


  ON APPEAL FROM 102ND DISTRICT COURT, BOWIE COUNTY, TEXAS
             TRIAL COURT CAUSE NO. 14F0490-102


CERTIFICATION OF COMPLIANCE WITH TEX. R. APP. 6.5(B)


                     COFER LAW, P.C.
                        Cody L. Cofer
                   State Bar No. 24066643
              300 Throckmorton Street, Suite 500
                   Fort Worth, Texas 76102
                    ccofer@coferlaw.com
                  Telephone: (817) 810-9395
                  Facsimile: (817) 764-7377

                 Counsel for Delbert Sisemore
                       Identity of Parties and Counsel



Appellant/Defendant:           Appellant/Defendant’s Appellate Counsel:

                               Derric Scott McFarland
                               State Bar No. 24048646
                               602 Pine Street
                               P.O. Box 1048
                               Texarkana, Texas 75504-1048
                               Telephone: (903) 798-3547
                               Facsimile: (888) 840-0138

State of Texas:                State of Texas Appellate Counsel:

                               Bowie County District Attorney’s Office
                               Lauren Sutton
                               State Bar No. 24079421
                               601 Main
                               Texarkana, Texas 75501
                               Telephone: (903) 735-4800
                               Facsimile: (903) 735-4819
TO THE HONORABLE SIXTH COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 6.5(b) counsel certifies that a

copy of the Motion to Substitute Counsel filed December 1, 2015, was sent to the

Appellant, Delbert Sisemore on December 9, 2015, by regular and certified mail.

See Exhibit A.

                                PRAYER FOR RELIEF

      Appellant, Delbert Sisemore, requests that this Court grant the Motion to

Substitute Counsel filed December 1, 2015, and enter an Order allowing Derric

Scott McFarland to withdraw from representing Appellant, and to substitute Cody

L. Cofer as attorney of record in this cause. Delbert Sisemore requests all other

relief to which he may be entitled.



                                       Respectfully submitted,

                                       COFER LAW, P.C.
                                       300 Throckmorton Street, Suite 500
                                       Fort Worth, Texas 76102
                                       Tel: (817) 810-9395
                                       Fax: (817) 764-7377



                                       By:
                                         Cody L. Cofer
                                         State Bar No. 24066643
                                         Attorney for Delbert Sisemore
                       CERTIFICATE OF SERVICE

Pursuant to TEX. R. APP. P. 9.5, I certify that on December 10, 2015, a copy of
this motion was sent by facsimile to:

Derric Scott McFarland
State Bar No. 24048646
602 Pine Street
P.O. Box 1048
Texarkana, Texas 75504-1048
Telephone: (903) 798-3547
Facsimile: (888) 840-0138

Bowie County District Attorney’s Office
Lauren Sutton
State Bar No. 24079421
601 Main
Texarkana, Texas 75501
Telephone: (903) 735-4800
Facsimile: (903) 735-4819




                                          Cody L. Cofer
                                      Exhibit A



                        COFER LAW, P.C.
                        300 Throckmorton Street, Suite 500          Cody Cofer &
                        Fort Worth, Texas 76102
                        phone: 817-810-9395                         Lauren Crisera
                        fax: 817-764-7377                           web: coferlaw.com

                                     December 9, 2015

Via Regular and Certified Mail
Delbert Sisemore
TDCJ # 02015035
Joe F. Gurney
1385 FM 3328
Tennessee Colony, Texas 75803

Re:     Appeal Cause Number: 06-15-00143-CR
        Trial Court Cause Number: 14F0490-102

Dear Mr. Sisemore:

Your family has retained my office to represent you on your appeal pending before the
Sixth Court of Appeals. Enclosed please find a file stamped Motion to Substitute Counsel
filed December 1, 2015. If you have an objection to my representing you on your appeal
and desire for Mr. McFarland to continue his representation please immediately contact
the Sixth Court of Appeals at Bi-State Justice Building, 100 North State Line Avenue
#20, Texarkana, Texas 75501.

I look forward to representing you on your appeal.




Enc: as noted
CC : Derric McFarland
Cofer Law Case: 24 73
                                                                           ACCEPTED
                                                                      06- 15-00 143-CR
                                                           SIXTH COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                                                                 12/1/2015 4:49:26 PM
                                                                     DEBBI E AUTREY
                                                                                CLERK



                   No. 06-15-00143-CR


                   In the Court of Appeals
           For the Sixth Court of Appeals District
                      Texarkana, Texas


       DELBERT SISEMORE VS. THE STATE OF TEXAS



ON APPEAL FROM 102N° DISTRICT COURT, BOWIE COUNTY, TEXAS
           TRIAL COURT CAUSE No. l 4F0490-102



         MOTION TO SUBSTITUTE COUNSEL


                   COFER LAW, P.C.
                      Cody L. Cofer
                 State Bar No. 24066643
            300 Throckmorton Street, Suite 500
                 Fort Worth, Texas 76102
                  ccofer@coferlaw.com
                Telephone: (817) 810-9395
                Facsimile: (817) 764-7377

               Counsel for Delbert Sisemore
                       Identity of Parties and Counsel



Appellant/Defendant:           Appellant/Defendant's Appellate Counsel:

                               Derric Scott McFarland
                               State Bar No. 24048646
                               602 Pine Street
                               P.O. Box 1048
                               Texarkana, Texas 75504-1048
                               Telephone: (903) 798-3547
                               Facsimile: (888) 840-0138

State of Texas:                State of Texas Appellate Counsel:

                               Bowie County District Attorney's Office
                               Lauren Sutton
                               State Bar No. 24079421
                               601 Main
                               Texarkana, Texas 75501
                               Telephone: (903) 735-4800
                               Facsimile: (903) 735-4819




06-15-00143-CR
TO THE HONORABLE SIXTH COURT OF APPEALS:

         Pursuant to Texas Rule of Appellate Procedure 6, the Appellant, Delbert

Sisemore, files this Motion to Substitute Counsel, requesting that the Court grant

permission for Derric Scott McFarland to withdraw and to substitute Cody L.

Cofer as attorney of record for Appellant in this appeal.

         Derric Scott McFarland was previously appointed to represent AppeJlant in

this appeal. Appellant no longer desires to be represented by Derric Scott

McFarland.

         Cody L. Cofer, State Bar Number 24066643, 300 Throckmorton Street,

Suite 500, Fort Worth, Texas 76102, telephone 817-810-9395, facsimile 817-764-

7377, has been retained to represent Delbert Sisemore in this appeal.

         This Motion is not brought for delay, but to allow Appellant to be

represented by counsel of his choice.

         All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas

Rule of Appellate Procedure 10.2.

                                 PRAYER FOR RELIEF

         For the reasons set forth above, Appellant, Delbert Sisemore, requests that

this Court grant this Motion to Substitute Counsel and enter an Order allowing

Derric Scott McFarland to withdraw from representing Appellant, and to substitute



06-15-00143-CR                            2




                                                     --------··········-"""""".
Cody L. Cofer as attorney of record in this cause. Delbert Sisemore requests all

other relief to which he may be entitled.




                                       Respectfully submitted,

                                       COFER LAW, P.C.
                                       1 l l N. Houston Street, Suite 222
                                       Fort Worth, Texas 76102
                                       Tel: (817) 810-9395
                                       Fax: (817) 764-7377



                                       By:      (}df)j
                                            Codlf~
                                            State Bar No. 24066643
                                            Attorney for Delbert Sisemore


                                       AGREED TO:

                                                ~       · ~~
                                    ~~
                                        _ .•.



                                            State Bar No. 24048646




06-15-00143-CR                              3
                         CERTIFICATE OF SERVICE

  Pursuant to TEX. R. APP. P. 9.5, l certify that on November 30, 2015, a copy of
  this motion was sent by facsimile to:

 Derric Scott McFarland
 State Bar No. 24048646
 602 Pine Street
 P.O. Box 1048
 Texarkana, Texas 75504-1048
 Telephone: (903) 798-3547
 Facsimile: (888) 840-0138

 Bowie County District Attorney's Office
 Lauren Sutton
 State Bar No. 24079421
 601 Main
 Texarkana, Texas 75501
 Telephone: (903) 735-4800
 Facsimile: (903) 735-4819




                                            cd~y L. Cofer




06-15--00 l 43>-CR                      4
                                                                                                     -!!:

                                                                                                     i~
                                                                                                     Cl.




                                                                                       ... ,         I             I            I   (:17

                                                                                        ~
                                                                                        ~
                                                                                               m
                                                                                               .,,~m 1W   1W
                                                                                                     -"S 2;-'3
                                                                                                                                     "'mm
                                                                                                                                     LL
                                                                                                                                            I              .
                                                                                        0            .9-g ~ g
                                                                                       Cl.
                                                                                               ;e ga: =a:                           ""
                                                                                                                                     m                l·: il
                                                                                                                                                       i~~ i~
                                                                                                                                     Cl
                                                                                               Q)
                                                                                                         o:c           ~c
                                                                                                                                    ~
                                                                                               (.)
                                                                                                            E.,
                                                                                                            ::iE       -g ~                            :~":,,,-
                                                                                                            -m
                                                                                                                       H                        i5!   i·~ ,g i~
                                                                                                                                                            .
                                                                                                         a:'"I!!
                                                                                                             .g                     a;
                                                                                                                       i;;o
                                                                                                                       .. 'ti        j§         c :m~ :~
                                                                                                             @.        a:~                      ~     ~ 6 it3
                                                                     lt22 E52t DODD 005E ttDl
         COFER LAW. PC.

I   cl   300 Throckmorton Street
                Suite500
         Fort Worth.Texas 76102
           web: coferlaw.com
                                                                     lt22 E52t DODO DD5E ttOl



                                                                        I            1111
                                                                             IVJ1/f!W 031:111833
                                                            - - • - - - - '3Ni103.Uo0 J.V o,o,.~sSa;aaov·N;w; 3M.L:JO -                               - - - - • - -
                                                                          lH!llll 3Hl 01 3d013~Ni ~O dOl 1'>' ll3ll:lUS 30...,d




                                   Delbert Sisemore
                                   TDCJ # 02015035
                                   Joe F. Gurney
                                   1385 FM 3328
                                   Tennessee Colony, Texas 75803